EXHIBIT 10.17

 

 

AMENDMENT NO. 3 TO LOAN DOCUMENTS

 

This Amendment No. 3 (the “Amendment”) dated as of August 1, 2003, is between
Bank of America, N.A. (“Lender”) and Resources Connection, Inc. and Resources
Connection LLC (“Borrower”).

 

RECITALS

 

A. Borrower has executed various documents concerning credit extended by the
Lender, including, without limitation, the following documents (the “Loan
Documents”):

 

1.    A certain Loan Agreement dated as of August 22, 2001 (together with any
previous amendments, the “Loan Agreement”).

 

2.    A certain Promissory Note dated as of August 22, 2001 in the original
principal amount of $10,000,000.00 (together with any previous amendments, the
“Note”).

 

B.    Lender and Borrower desire to amend the Loan Documents.

 

AGREEMENT

 

1.    Definitions.    Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Loan Documents.

 

2.    Amendments to Loan Agreement.    The Loan Agreement is hereby amended as
follows:

 

(a)    The paragraph entitled “Acquisitions” is hereby amended to read in its
entirety as follows:

 

“Acquisitions. Acquire or purchase a business or its assets for a consideration,
including cash or stock of Borrower and including assumption of direct or
contingent debt, in excess of Forty Million Dollars ($40,000,000) in the
aggregate between the effective date of this Agreement and May 31, 2003. Between
June 1, 2003 and December 1, 2003, the dollar limitation set forth in the
immediately preceding sentence shall be deemed to be increased to Forty-Five
Million Dollars ($45,000,000) in the aggregate for all such acquisitions or
purchases since the effective date of this Agreement. Borrower acknowledges and
agrees that it may not use the proceeds of Advances under this Agreement to
finance any acquisition or purchase permitted hereunder.”

 

3.    Amendments to Exhibit A to Business Loan Agreement.    The Exhibit is
hereby amended as follows:

 

(a)    In the paragraph entitled “Availability Period” the date “September 1,
2003” is changed to “December 1, 2003”.

 

4.    Amendments to Note.    The Note is hereby amended as follows:

 

(a)    In the paragraph entitled “Payment” the date “September 1, 2003” is
changed to “December 1, 2003”.

 

5.    Representations and Warranties.    When Borrower signs this Amendment,
Borrower represents and warrants to Lender that: (a) there is no event which is,
or with notice or lapse of time or both would be, a default under the Loan
Documents except those events, if any, that have been disclosed in writing to
Lender or waived in writing by Lender, (b) the representations and warranties in
the Loan Documents are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conflict with any law,
agreement, or obligation by which Borrower is bound, and (d) this Amendment is
within Borrower’s powers, has been duly authorized, and does not conflict with
any of Borrower’s organizational papers.



--------------------------------------------------------------------------------

6.    Effect of Amendment.    Except as provided in this Amendment, all of the
terms and conditions of the Loan Documents shall remain in full force and
effect.

 

7.    Counterparts.    This Amendment may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

 

8.    FINAL AGREEMENT.    BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

 

Borrower:       Lender:           Resources Connection, Inc.       Bank of
America, N.A.

/s/ DONALD B. MURRAY

      /s/ CYNTHIA K. GOODFELLOW By: Donald B. Murray       By: Cynthia K.
Goodfellow, Vice President                     Borrower:         Resources
Connection, Inc.        

/s/ DONALD B. MURRAY

        By: Donald B. Murray        